                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES RAY CATHY,                              Case No. 19-cv-05932-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER RE: COMPLAINT
                                                 v.
                                   9

                                  10     R. KUZMICZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. He has paid the filing fee.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS
                                  17          Plaintiff describes many instances of interference with his legal mail and legal

                                  18   publications. He seeks money damages.

                                  19          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey,

                                  20   518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). To establish a

                                  21   claim for any violation of the right of access to the courts, the prisoner must prove that

                                  22   there was an inadequacy in the prison's legal access program that caused him an actual

                                  23   injury. See Lewis, 518 U.S. at 349-51. To prove an actual injury, the prisoner must show

                                  24   that the inadequacy in the prison's program hindered his efforts to pursue a non-frivolous

                                  25   claim concerning his conviction or conditions of confinement. See id. at 351, 354-55.

                                  26          Prisoners enjoy a First Amendment right to send and receive mail. See Witherow

                                  27   v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 407

                                  28   (1989)). A prison, however, may adopt regulations or practices which impinge on a
                                                                                        2
                                   1   prisoner's First Amendment rights as long as the regulations are "reasonably related to

                                   2   legitimate penological interests." See Turner v. Safley, 482 U.S. 78, 89 (1987). The

                                   3   Turner standard applies to regulations and practices concerning all correspondence

                                   4   between prisoners and to regulations concerning incoming mail received by prisoners

                                   5   from non-prisoners. See Thornburgh, 490 U.S. at 413.

                                   6          Prison officials may institute procedures for inspecting “legal mail,” e.g., mail sent

                                   7   between attorneys and prisoners, see Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974)

                                   8   (incoming mail from attorneys), and mail sent from prisoners to the courts, see Royse v.

                                   9   Superior Court, 779 F.2d 573, 574-75 (9th Cir. 1986) (outgoing mail to court). But

                                  10   “prisoners have a protected First Amendment interest in having properly marked legal

                                  11   mail opened only in their presence.” Hayes v. Idaho Correctional Center, 849 F.3d 1204,

                                  12   1211 (9th Cir. 2017). See also O'Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir. 1996)
Northern District of California
 United States District Court




                                  13   (the opening and inspecting of "legal mail" outside the presence of the prisoner may have

                                  14   an impermissible "chilling" effect on the constitutional right to petition the government). A

                                  15   plaintiff need not allege a longstanding practice of having his mail opened outside his

                                  16   presence in order to state a claim for relief. Hayes, 849 F.3d at 1218 (allegation that

                                  17   protected mail was opened outside plaintiff’s presence on two separate occasions

                                  18   sufficient to state First Amendment claim).

                                  19          "Legal mail" may not be read or copied without the prisoner's permission. See

                                  20   Casey v. Lewis, 43 F.3d 1261, 1269 (9th Cir. 1994), rev'd on other grounds, 518 U.S. 343

                                  21   (1996). The Ninth Circuit has emphasized that there is a clear difference between

                                  22   inspecting outgoing legal mail for contraband and reading it under Wolff, 418 U.S. 539 at

                                  23   577, such that prison officials may not circumvent this prohibition by reading an inmate’s

                                  24   outgoing legal mail in his presence because this practice does not ameliorate the chilling

                                  25   effect on the inmate’s Sixth Amendment rights. See Nordstrom v. Ryan, 762 F.3d 903,

                                  26   911 (9th Cir. 2014) (Nordstrom I) (reversing district court’s dismissal of the complaint for

                                  27   failure to state a claim after finding complaint stated a cognizable 6th Amendment claim

                                  28   based on prisoner’s allegations that prison officials read his legal mail, that they claimed
                                                                                     3
                                   1   entitlement to do so, and his right to private consultation with counsel was chilled);

                                   2   Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017) (Nordstrom II) (on appeal after

                                   3   remand of Nordstrom I, holding that prison policy requiring officials to confirm that

                                   4   outgoing letters qualified as legal mail failed to meet standard that officials may inspect

                                   5   but not read outgoing legal mail). But again, prison officials may establish that legitimate

                                   6   penological interests justify the policy or practice. See O'Keefe, 82 F.3d at 327.

                                   7          The deliberate delay of legal mail which adversely affects legal proceedings

                                   8   presents a cognizable claim for denial of access to the courts. See Jackson v. Procunier,

                                   9   789 F.2d 307, 311 (5th Cir. 1986). Isolated incidents of mail interference without any

                                  10   evidence of improper motive or resulting interference with the right to counsel or access

                                  11   to the courts do not give rise to a constitutional violation, however. See Smith v.

                                  12   Maschner, 899 F.2d 940, 944 (10th Cir. 1990); Morgan v. Montanye, 516 F.2d 1367,
Northern District of California
 United States District Court




                                  13   1370-71 (2d Cir. 1975) (no claim where letter from prisoner's attorney opened out of

                                  14   prisoner's presence in single instance).

                                  15          Regulations limiting prisoners' access to publications or other information are valid

                                  16   only if they are reasonably related to legitimate penological interests. See Thornburgh v.

                                  17   Abbott, 490 U.S. 401, 413 (1989) (citing Turner, 482 U.S. at 89). The test is the same

                                  18   regardless of whether inmates solicit the communication from the publisher, or the

                                  19   publisher distributes a publication to inmates who have not requested it. Crime & Justice

                                  20   America v. Honea, 876 F.3d 966, 975 (9th Cir. 2017).

                                  21          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                  22   basic elements: (1) An assertion that a state actor took some adverse action against an

                                  23   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                  24   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                  25   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  26   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  27   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  28   was retaliated against for exercising his constitutional rights and that the retaliatory action
                                                                                      4
                                   1   did not advance legitimate penological goals, such as preserving institutional order and

                                   2   discipline). The prisoner must show that the type of activity he was engaged in was

                                   3   constitutionally protected, that the protected conduct was a substantial or motivating

                                   4   factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                   5   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997)

                                   6   (inferring retaliatory motive from circumstantial evidence).

                                   7          “In a § 1983 or a Bivens action – where masters do not answer for the torts of their

                                   8   servants – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each

                                   9   Government official, his or her title notwithstanding, is only liable for his or her own

                                  10   misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (finding under Bell Atlantic

                                  11   Corp. v. Twombly, 550 U.S. 544 (2007), and Rule 8 of the Federal Rules of Civil

                                  12   Procedure, that complainant-detainee in a Bivens action failed to plead sufficient facts
Northern District of California
 United States District Court




                                  13   “plausibly showing” that top federal officials “purposely adopted a policy of classifying

                                  14   post-September-11 detainees as ‘of high interest’ because of their race, religion, or

                                  15   national origin” over more likely and non-discriminatory explanations).

                                  16          A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  17   involvement in the constitutional deprivation or (2) a sufficient causal connection between

                                  18   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,

                                  19   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly

                                  20   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this

                                  21   individual capacity for his own culpable action or inaction in the training, supervision, or

                                  22   control of his subordinates; for his acquiescence in the constitutional deprivation; or for

                                  23   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.

                                  24   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted).

                                  25          Legal Box

                                  26          On August 2, 2018, plaintiff’s appellate attorney mailed him a box of legal

                                  27   documents. Complaint at 4-5 of 116. The box was returned to the attorney as

                                  28   unapproved by defendant K. Love because it was not from an approved vendor. Id. at 5-
                                                                                      5
                                   1   6 of 116. Plaintiff notified several defendants of what occurred through inmate appeals.

                                   2   Id. at 5 of 116. Defendants informed plaintiff on October 16, 2018, that the package was

                                   3   erroneously logged in by mailroom staff and sent to a warehouse and then returned to

                                   4   the sender. Id. at 18 of 116. Plaintiff was advised to have his attorney resend the

                                   5   package. Id. Plaintiff does not discuss if the package was resent and if he received it.

                                   6   To the extent plaintiff alleges a denial of access to the courts he must provide more

                                   7   information showing that there was an actual injury with respect to his efforts to pursue a

                                   8   non-frivolous claim concerning his conviction or conditions of confinement. Nor has

                                   9   plaintiff shown any violation with his right to receive legal mail. The mail was not opened

                                  10   out of his presence, rather it was accidentally returned to the sender. This fails to state a

                                  11   constitutional violation.

                                  12          Furthermore, plaintiff does not describe the specific actions for many of the
Northern District of California
 United States District Court




                                  13   defendant in this claim. To the extent that the defendants were involved in the inmate

                                  14   appeals process, those allegations fail to state a claim. There is no constitutional right to

                                  15   a prison administrative appeal or grievance system. See Ramirez v. Galaza, 334 F.3d

                                  16   850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). To the

                                  17   extent that plaintiff seeks to hold these defendants liable as supervisors, he has failed to

                                  18   show any personal involvement in the alleged constitutional violation. This claim is

                                  19   dismissed with leave to amend with respect to the legal standards set forth above.

                                  20          Legal Mail

                                  21          Plaintiff next argues that he was not allowed to be present when legal items were

                                  22   sent to him and examined by defendants. Complaint at 7 of 116. On March 12, 2018,

                                  23   plaintiff received a letter from the National Legal Professional Associates, Margaret A.

                                  24   Robinson Advocacy Center, that was properly marked as legal mail and opened in his

                                  25   presence. Complaint at 70 of 116. On April 19, 2018, he received another letter from the

                                  26   same center that was marked as not meeting the criteria for confidential mail and was not

                                  27   opened in his presence. Id. at 7, 70 of 116. Plaintiff notified defendants Reynolds and

                                  28
                                                                                     6
                                   1   Kuzmicz of this error, but they were not responsive. Id. at 7.1 This is sufficient to state a

                                   2   claim against Reynolds and Kuzmicz.

                                   3          Legal Publications

                                   4          Plaintiff states he was unable to receive issues of Prison Legal News and Human

                                   5   Rights Defense. Id. at 8 of 116. He states that defendants Hood, Hallock, Parry and

                                   6   Short knew the publications should be delivered but failed to do so. Id. This is sufficient

                                   7   to state a claim against these defendants.

                                   8          Retaliation

                                   9          Plaintiff next alleges that defendants Kuzmicz and Thompson would come to the

                                  10   yard and intimidate plaintiff for filing appeals regarding his mail and have him patted

                                  11   down by yard officers. Id. at 8 of 116. He also states on a separate occasion he sent a

                                  12   legal letter with postage, but the letter was returned to him with the postage ripped off,
Northern District of California
 United States District Court




                                  13   and a defendant stated plaintiff could not send a letter with a used stamp. Id. Plaintiff

                                  14   states that it was not a used stamp and the stamp was ripped off in retaliation for his

                                  15   protected conduct. Plaintiff has failed to present sufficient allegations to demonstrate

                                  16   retaliation and that the defendants’ actions were motivated by plaintiff’s protected

                                  17   conduct. This claim is dismissed with leave to amend to provide more information.

                                  18                                          CONCLUSION

                                  19          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  20   standards set forth above. Plaintiff may also inform the court that he only wishes to

                                  21   proceed with the claims found cognizable above and the remaining claims will be

                                  22   dismissed with prejudice. He must inform the court of his decision by December 6, 2019.

                                  23   If plaintiff chooses to file an amended complaint, it must be filed no later than December
                                       6, 2019, and must include the caption and civil case number used in this order and the
                                  24

                                  25

                                  26
                                       1
                                  27     A letter of discovery responses sent to plaintiff from the California Attorney General’s
                                       Office was also returned to the Attorney General’s Office, but prison officials noted it was
                                  28   returned by the post office for lack of sufficient postage, not the prison. Complaint at 83,
                                       91 of 116.
                                                                                       7
                                   1   words AMENDED COMPLAINT on the first page.2 Because an amended complaint

                                   2   completely replaces the original complaint, plaintiff must include in it all the claims he

                                   3   wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may

                                   4   not incorporate material from the original complaint by reference.

                                   5          2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the

                                   6   court informed of any change of address by filing a separate paper with the clerk headed

                                   7   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   8   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   9   pursuant to Federal Rule of Civil Procedure 41(b).

                                  10          IT IS SO ORDERED.

                                  11   Dated: November 6, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   2
                                         Plaintiff is also informed that all claims must be included in the body of the amended
                                  28   complaint, only adding exhibits is insufficient. He must describe the specific actions of
                                       individual defendants and state how they violated his constitutional rights.
                                                                                       8
